Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 7-15, 21 and 27-35 are pending in this Office Action.
Claims 1, 7-15, 21, 27-28 and 30-35 are amended.
Claims 2-6, 16-20, 22-26 and 36-40 are cancelled.

Allowable Subject Matter
Claims 1, 7-15, 21 and 27-35 are allowed.
Applicant’s amendments/arguments presented, see Remarks pp. 11-15, filed 07/01/2021, have been fully considered and are persuasive.  
Therefore the 35 USC 112(b) rejection has been withdrawn.  
Additionally, based on amendments the 35 USC 103 rejection has been withdrawn. 
The following is an examiner’s statement of reasons for allowance:  
Applicant's reply/amendment makes evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e).  Specifically, applicants arguments filed on 07/01/2021
Blair in view of He and Haddad teach various aspects of traffic distribution in a hybrid access network, however the combination of references fails to teach the claim limitations as a whole.   
The dependent claims are also allowed as they depend upon allowable independent claims.
Therefore, Claims 1, 7-15, 21 and 27-35 are considered allowable when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065,1069 (Fed. Cir. 1999).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/Emad Siddiqi/Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458